DISMISS; and Opinion Filed August 18, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00716-CV

                          JOSE SYLVESTERE LOPEZ, Appellant
                                        V.
                              CLAUDIA LOPEZ, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-05531-S

                            MEMORANDUM OPINION
                          Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Lang
       By notice of appeal dated April 26, 2013, Jose Sylvestere Lopez, appearing pro se,

challenges a September 12, 2011 final decree of divorce, dissolving his marriage to Claudia O.

Medellin, formerly Claudia Lopez, and dividing their property. Because the notice of appeal was

filed outside any time frames listed in Texas Rule of Appellate Procedure 26, which governs the

time to perfect appeals, we directed Lopez and Medellin to file letter briefs explaining how the

Court has jurisdiction over this appeal. TEX. R. APP. P. 26.1, 26.3. Lopez filed a jurisdictional

letter brief claiming he first received notice or acquired actual knowledge of the divorce decree

in April 2013.

       Our jurisdiction is invoked upon the timely filing of a notice of appeal from a final

judgment. Lehman v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Garza v. Hibernia Nat'l

Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.). Generally, the
deadline to file a notice of appeal runs from the date of judgment. See TEX. R. APP. P. 26.1, 4.2

(providing that if notice of judgment is not received within twenty days after judgment is signed,

deadline runs from date notice is received, but no later than ninety days from signing of

judgment). Rule 26.1 provides four time frames for filing a notice of appeal. See id. 26.1.

These time frames are based on the type of judgment or order being appealed and range from

twenty days in an accelerated appeal to six months in a restricted appeal. See id. Additionally,

rule 26.3 provides for one fifteen-day extension of time. See id. 26.3.

       Based on the time frames listed in rule 26, the notice of appeal here, filed almost two

years after the complained-of judgment, is untimely and fails to invoke our jurisdiction. See

Garza, 227 S.W.3d 233. Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(a).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
130716F.P05                                          JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE SYLVESTERE LOPEZ, Appellant                   On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00716-CV        V.                       Trial Court Cause No. DF-11-05531-S.
                                                   Opinion delivered by Justice Lang. Justices
CLAUDIA LOPEZ, Appellee                            Moseley and Francis participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee CLAUDIA LOPEZ recover her costs of this appeal from
appellant JOSE SYLVESTERE LOPEZ.


Judgment entered this 18th day of August, 2014.




                                             –3–